          Case 1-19-44751-cec             Doc 15-2   Filed 09/04/19   Entered 09/04/19 18:59:38



                                             JUNE P & L Report

Income

          Income                                                                         102,556.49

Expense

          Insurance                                                           5,406.06

          Equipment Financing                                                 2,715.27

          Repairs/Maintenance
                   Sprinkler                                       952.67
                   Hvac                                          7,860.00
                   Elevator                                        462.72
                   Fire Alarm                                    1,600.00
                   Plumbing repair                               1,775.00
                   Plumbing supplies                             7,478.37
          `        Misc. Supplies                                  780.00
                                                                             20,908.76
          Utilities
                      Water & Sewer                                757.58
                      Gas                                        1,475.55
                      Phone Services                               469.62
                      Internet Services                            932.37
                      Devices                                      954.34
                                                                              4,589.46

          Office                                                              5,919.70

          Interest                                                           15,631.26

          Legal                                                               2,500.00

          Commission                                                          8,700.00

          Payroll                                                            28,490.00

          Misc.                                                               1,678.74

          Reserves                                                            6,017.24

          TOTAL EXPENSE                                                                  102,556.49

          NET INCOME                                                                           0.00
          Case 1-19-44751-cec             Doc 15-2    Filed 09/04/19   Entered 09/04/19 18:59:38



                                              JULY P & L Report

Income

          Income                                                                          110,300.04

Expense
          Insurance                                                                0.00

          Equipment Financing                                                  2,715.27

          Repairs/Maintenance
                   Pest Control                                     517.16
                   Fire Extinguisher                                819.81
                   Sprinkler                                          0.00
                   Hvac                                               0.00
                   Elevator                                           0.00
                   Equipment repair                               4,043.62
          `        Misc. Supplies                                 1,862.00
                                                                               7,242.59

          Expediting/professional fees                                         3,025.00

          Utilities
                      Electric                                    2,560.83
                      Water & Sewer                                   0.00
                      Gas                                           320.13
                      Phone Services                                  0.00
                      Internet Services                             475.81
                      Devices                                       512.00
                                                                               3,868.77

          Office                                                               6,024.32

          Legal                                                               29,710.94

          Commission                                                          14,365.00

          Payroll                                                             29,860.00

          Misc.                                                                2,789.06

          Reserves                                                            10,699.09

          TOTAL EXPENSE                                                                   110,300.04

          NET INCOME                                                                            0.00
